                          United States District Court
                        Western District of North Carolina
                               Statesville Division

            Sarah O'Dell,             )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               5:20-cv-00048-KDB
                                      )
                 vs.                  )
                                      )
          Andrew M. Saul,             )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 1, 2021 Order.

                                               April 1, 2021




        Case 5:20-cv-00048-KDB Document 21 Filed 04/01/21 Page 1 of 1
